                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK


  IN RE NAMENDA DIRECT PURCHASER
                                 Case No. 1:15-CV-07488-CM-RWL
  ANTITRUST LITIGATION



             DECLARATION OF DAN LITVIN IN OPPOSITION TO
    FOREST’S MOTION FOR LEAVE TO SUPPLEMENT ITS EXPERT REPORTS

I, Dan Litvin, hereby declare as follows:

           I am a member of the bar in good standing in the State of New York and am admitted

to practice before this Court. My firm represents the certified class in this matter. I submit this

declaration in opposition to Forest’s Motion for Leave to Supplement its Expert Reports.

       1. Attached as Exhibit 1 hereto is a true and correct copy of Forest’s Disclosure Pursuant

to the May 19, 2017 Memorandum and Order.

       2. Attached as Exhibit 2 hereto is a true and correct copy of Responses and Objections

of Non-Party Dr. Reddy’s Laboratories, Inc. to Defendants’ Subpoena.

       3. Attached as Exhibit 3 hereto is a true and correct copy of Responses and Objections

of Non-Party Dr. Reddy’s Laboratories, Inc. to Plaintiff’s [sic] Subpoena.

       4. Attached as Exhibit 4 hereto is a true and correct copy of excerpts from the July 20,

2017 30(b)(6) deposition Dr. Reddy’s Laboratories (McCormick).

       5. Attached as Exhibit 5 hereto is a true and correct copy of a letter from Daniel V. Folt

to Hon. Gregory M. Sleet, Forest Laboratories, Inc., v. Cobalt Laboratories, Inc., C.A. No. 08-

021-GMS-LPS (D. Del. Mar. 16, 2010), Bates stamped FRX-AT-03512258.

       6. Attached as Exhibit 6 hereto is a true and correct copy of the Expert Report of Dr.

Rachelle S. Doody Regarding Mylan, Forest Laboratories Inc., v. Lupin Pharmaceuticals, Inc.,
C.A. No. 08-21-GMS-LPS (D. Del. Nov. 20, 2009), Bates stamped MNAT_0000411.

       7. Attached as Exhibit 7 hereto is a true and correct copy of the Rebuttal Expert Report

of John Olney, MD, Forest Laboratories Inc., v. Lupin Pharmaceuticals, Inc., C.A. No. 08-21-

GMS-LPS (D. Del. Dec. 18, 2009), Bates stamped MNAT_0001112.

       8. Attached as Exhibit 8 hereto is a true and correct copy of the Supplemental Expert

Report of Roberto Malinow, M.D., Ph.D., Forest Laboratories Inc., v. Lupin Pharmaceuticals,

Inc., C.A. No. 08-21-GMS-LPS (D. Del. Feb. 18, 2010), Bates stamped MNAT_0000937.

       9. Attached as Exhibit 9 hereto is a true and correct copy of Motion to Strike Supplemental

Expert Report of Roberto Malinow and all Testimony Relating Thereto, Forest Laboratories Inc.,

v. Lupin Pharmaceuticals, Inc., C.A. No. 08-21-GMS-LPS (D. Del. Mar. 1, 2010).

       10. Attached as Exhibit 10 hereto is a true and correct copy of Forest’s Opposition to

Mylan’s Motion to Strike the Supplemental Expert Report of Roberto Malinow, M.D., Ph.D.,

Forest Laboratories Inc., v. Cobalt Laboratories Pharmaceuticals, Inc., C.A. No. 08-21-GMS-

LPS (D. Del. Mar. 15, 2010), Bates stamped FRX-AT-04228647.

       11. Attached as Exhibit 11 hereto is a true and correct copy of a letter from Dr. Reddy’s

Laboratories, Ltd. to Howard Solomon, Re: Notice of Paragraph IV Certification, Bates stamped

FRX-AT-03876718.

       12. Attached as Exhibit 12 hereto is a true and correct copy of Dr. Reddy’s Laboratories,

Inc.’s Objections and Responses to [Forest’s] First Set of Collective Interrogatories (No. 1 -7),

Forest Laboratories, Inc. v. Dr. Reddy’s Laboratories, Inc., C.A. No. 08-21-GMS-LPS (D. Del.

Oct. 23, 2008), Bates stamped FRX-AT-03504943.

       13. Attached as Exhibit 13 hereto is a true and correct copy of Joint Pretrial Order, Forest

Laboratories Inc., v. Lupin Pharmaceuticals, Inc., C.A. No. 08-21-GMS-LPS (D. Del. Feb. 26,
                                                2
2010), Bates stamped MNAT_0000010.

       14. Attached as Exhibit 14 hereto is a true and correct copy of the Expert Report of

Cameron K. Weiffenbach, Forest Laboratories Inc., v. Lupin Pharmaceuticals, Inc., C.A. No. 08-

21-GMS-LPS (D. Del. Nov. 20, 2009), Bates stamped FRX-AT-04228603.

       15. Attached as Exhibit 15 hereto is a true and correct copy of excerpts from the August

3, 2017 30(b)(6) deposition Mylan, Inc. (Silber).

       16. Attached as Exhibit 16 hereto is a true and correct copy of Greene, Adam, Analyzing

Litigation Success Rates, Jan. 15, 2010.

       I hereby declare under the penalty of perjury that the foregoing is true and correct and that

this declaration was executed in New York, NY on May 6, 2019.


                                             /s/ Dan Litvin

                                             Dan Litvin
                                             GARWIN GERSTEIN & FISHER LLP
                                             88 Pine Street, 10th Floor
                                             New York, NY 10005
                                             Tel: (212) 398-0055
                                             Fax: (212) 764-6620
                                             dlitvin@garwingerstein.com




                                                 3
                              CERTIFICATE OF SERVICE


       I hereby certify that on May 6, 2019, I electronically served the above Declaration on

counsel of record via the Court’s CM/ECF system.


                                                   Respectfully submitted


                                                   /s/ Dan Litvin
                                                   Dan Litvin




                                             4
